Title: To James Madison from Elkanah Watson, 3 May 1820
From: Watson, Elkanah
To: Madison, James


                
                    Sir
                    New York. (Say Albany) 3d May 1820
                
                Having terminated my Canal and agricultural Labours, I take the liberty to enclose for your acceptance a work just published comprising a historical view of these objects. I am with profound respect
                
                    E Watson
                
            